Citation Nr: 0621622	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service from March 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
that denied service connection for a low back disorder.

The appellant filed a Notice of Disagreement (NOD) in March 
2002, and the RO issued a Statement of the Case (SOC) in 
August 2002.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in March 2003.

The appellant testified in a videoconference hearing before 
the undersigned Acting Veterans Law Judge in December 2004; a 
transcript of that testimony is of record.

The Board remanded the claim to the RO, via the Appeals 
Management Center (AMC), in October 2005.  The RO 
accomplished the additional action required by the remand and 
readjudicated the case to continue the denial of service 
connection, as reflected in a Supplemental SOC (SSOC) issued 
in February 2006.  The file was subsequently returned to the 
Board for further appellate review.

   
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant was treated for acute and transitory low 
back pain while in military service, but there is no 
objective evidence of a chronic low back disorder during 
military service.

3.  The appellant has been competently diagnosed with current 
degenerative disc disease, status post lumbar laminectomy in 
2000.  

4.  The appellant's chronic low back disorder was first 
manifested many years after his discharge from service, and 
the most persuasive medical opinion on the question of 
medical relationship to service states that it is less likely 
than not that the appellant's chronic low back disorder was 
incurred in or aggravated by his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

Initially, the Board notes that the RO sent the appellant a 
pre-decision notice letter in April 2001 that informed him of 
the elements required to establish entitlement to service 
connection for a disability: evidence of an injury or disease 
that began or became worse in military service, or an event 
in service causing injury or disease; evidence of a current 
disability; and, evidence of a relationship between the 
current disability and an injury, disease, or event in 
service.  In October 2005, the AMC sent the appellant and his 
representative a post-remand notice letter that reiterated 
the above three elements for service connection, and 
addressed the types of evidence required to establish each.  
After each of these letters, the appellant and his 
representative were afforded an opportunity to respond prior 
to adjudication of the claim.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the RO's notice letter of October 
2005 satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In this document, the 
appellant was advised that VA is required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The document identified 
the evidence of record to that point, including newly-
received evidence, and asked the appellant to identify and 
provide the necessary releases for any medical providers from 
whom he wished VA to obtain additional evidence for 
consideration.  The January 2005 letter specifically advised 
the appellant, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
document satisfying the VCAA's notice requirements was 
provided to the appellant after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate the claim and was afforded opportunity to submit 
relevant information and/or evidence.  Following the issuance 
of the October 2005 letter, which completed VA's notice 
requirements and corrected any deficiencies in the previous 
notice, the appellant was afforded yet another opportunity to 
present information and/or evidence pertinent to the appeal 
prior to the RO's readjudication of the claim in February 
2006.  Neither in response to the documents cited above, nor 
at any other point during the pendency of this appeal, has 
the appellant or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review, and in 
fact the file contains a March 2006 letter from the appellant 
informing VA that he has no further evidence to submit prior 
to adjudication by the Board.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The record does not show that the RO has notified the 
appellant of the criteria for degree of disability or 
effective date of rating; however, because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records, his VA treatment records, and 
treatment records from those non-VA entities that the 
appellant identified as having provided medical treatment.  
The appellant has not identified, and the file does not 
indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claim is adjudicated, and as noted above the appellant 
informed VA in March 2006 that he has no further evidence to 
submit.  The appellant testified before the Board in December 
2004, and he was afforded a VA medical examination in January 
2006 as a consequence of the Board's remand.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Factual Background

The appellant contends that his current low back disorder is 
consequent to low back strain during his military service.

The appellant's service medical records show treatment for 
"problems with back" in April 1967 (treated with topical 
ointment), for "mild back strain" in February 1968 (treated 
with oral pain medication), and low back muscle strain in 
April and May 1968 (treated with oral pain medication).  A 
report of medical examination in February 1970, immediately 
prior to his separation from service, showed clinical 
evaluation of the spine as "normal."

The file contains lay statements from the appellant's brother 
J.S.C., sisters L.C.W. and R.H., wife P.C., minister J.L.G., 
minister R.P.L., and friend L.B., all stating based on 
personal observation that the appellant returned from service 
in Vietnam with visible back problems, which thereafter 
became worse over time.  Ms. C.L.F. submitted a statement 
that the appellant had been treated by her father, the late 
Dr. H.F., on a regular basis from 1970 through 1982, but that 
those medical records are no longer available; Ms. C.L.F. did 
not indicate in her letter whether or not Dr. H.F. had 
treated the appellant for a back disorder specifically.   

Medical records from Robeson Health Care Corporation 
following the appellant's discharge from service in February 
1970 show treatment for low back pain in July 1970, in 
January 1985 (after splitting wood, and coincident with 
prostatitis), and in August 1989 (again coincident with 
prostatitis).  

Records from Robeson Health Care Corporation, from Pinehurst 
Surgical Clinic, and from Fayetteville VA Medical Center show 
that the appellant injured himself at work in March 2000 and 
was subsequently diagnosed with a large herniated disc at L4-
5 and a disc protrusion at L3-4 and L5-S1.  He underwent 
surgery in September 2000 (hemilaminectomy, facetectomy, 
foraminotomies, exploration of L4-5 nerve roots, and 
discectomy L4-5).  A December 2000 clinical note by Dr. 
D.O.S., a physician at Robeson Health Care Corporation, shows 
that the appellant asked whether his current back disorder 
(herniated disc) was related to his reported back injury in 
Vietnam, but that Dr. D.O.S. advised the appellant that he 
did not feel that there was a close relation between his 
current disc problem and his in-service injury.
 
The appellant had a VA medical examination in November 2001 
during which he reported having injured his back in Vietnam 
in 1967, with gradual worsening of symptoms over the 
following years culminating in surgery in August 2000 and 
December 2000.  The examiner diagnosed current postoperative 
herniated nucleus pulposus of the lumbar spine, with marked 
residuals; a pen-and-ink addition to the diagnosis states 
"not related to service."

A September 2002 letter from Dr. D.O.S. of Robeson Health 
Case Corporation states that the appellant had been a patient 
at that facility for more than 30 years and had been followed 
for degenerative disc disease of the lumbar spine, along with 
other problems.  The appellant had a history of two 
laminectomies due to low back pain secondary to an injury 
that occurred while the appellant was in military service.  
In Dr. D.O.S.' professional opinion, the appellant's current 
condition was more likely than not a direct result of the 
injuries that the appellant suffered during his military 
service in 1967.

The appellant testified before the Board in December 2004 
that he did not have a back problem prior to service; his 
back problems began with an injury in Vietnam in April 1967.  
The appellant did not recall having had any X-rays or 
diagnostic examinations during service, but stated that he 
began treatment with Dr. H.F. within a year of his discharge 
in 1970 and continuing until 1982.  He was subsequently 
treated at South Robeson Medical Center on numerous occasions 
from 1982 until he reaggravated his back disorder in 2000.   

The appellant had a VA medical examination in January 2006.  
The examiner reviewed the claims file and the service medical 
records and noted the appellant's medical history.  Based on 
examination of the appellant and on X-ray study, the examiner 
diagnosed degenerative disc disease, status post lumbar 
laminectomy in 2000.  The examiner noted that there were only 
isolated indications of back pain until March 2000, after 
which the appellant had two back surgeries within the year.  
Accordingly, the period of time without complaints of back 
pain would lead one to believe that the appellant's current 
back disability is not related to his military service.
 
III.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

In this case, there is evidence of low back strain in 
service, although there is no evidence that the low back 
strain was anything other than acute and transitory (i.e., 
not a chronic condition).  Post-service medical records show 
intermittent treatment for low back pain post service, but 
there is no evidence of a chronic condition until the 
appellant developed a herniated disc in 2000, apparently due 
to a workplace injury.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a fact that 
weighs against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Moreover, the record reflects conflicting medical opinions as 
to whether there is a medical nexus between the appellant's 
current back disorder and his military service.  Favorable to 
the claim, Dr. D.O.S. stated in September 2002 that in his 
professional opinion the appellant's current condition was 
more likely than not a direct result of the injuries suffered 
during military service in 1967.  Conversely, Dr. D.O.S. had 
informed the appellant in December 2000 that he did not feel 
there is a close correlation between the appellant's current 
disc problems and an injury in the military; also, the VA 
medical examiner in November 2001 noted "not related to 
service" after his diagnosis, and the VA medical examiner in 
January 2006 stated a reasoned opinion, based on review of 
records and physical examination of the appellant, that the 
appellant's current back disability is not related to his 
military service. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In this case, for reasons explained below, the Board finds 
that the opinion of the January 2006 VA medical examiner-
that it is less likely than not that the appellant's low back 
disorder is due to trauma during military service--is the 
most probative evidence on the question of medical nexus.  

First, the September 2002 opinion by Dr. D.O.S. is a simple 
conclusion without any supporting rationale, while the 
opinion of the VA medical examiner includes the reasoning 
underlying that opinion.  In assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  In fact, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Board finds that Dr. D.O.S.' conclusory statement, which 
is unsupported by any clinical rationale, is less probative 
than that of the VA examiner, which is supported by the 
examiner's detailed reasoning. 

Second, one of the factors for assessing the probative value 
of a medical opinion is the physician's access to the claims 
file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
VA medical examiner had access to the appellant's VA medical 
records and to the claims file, which includes the 
appellant's service medical records and civilian treatment 
reports.  There is no indication that Dr. D.O.S. had access 
to any treatment records other than those of his own office; 
accordingly, there is no indication of how Dr. D.O.S. 
determined the nature and severity of the appellant's in-
service back trauma, other than by relying on the appellant's 
own report.  The Board notes in that regard that medical 
evaluation that is merely a recitation of veteran's self-
reported and unsubstantiated history has no probative value.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. 
Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 
113 (1995).  Further, a mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

Third, the Board notes that the record contains contradictory 
opinions by Dr. D.O.S. (in December 2000 Dr. D.O.S. told the 
appellant that he did not see a close relationship between 
the appellant's disc problems and his military injuries, but 
in September 2002 Dr. DOS submitted a letter to VA stating an 
opinion that it is as likely as not that the appellant's 
current condition was a direct result of his injuries in 
service).  In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistence, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  In this case, the Board finds that the 
unexplained inconsistency of Dr. D.O.S.' opinions weighs 
against the credibility of either of those opinions.   

The Board accordingly finds that the January 2006 VA medical 
opinion constitutes the most competent and probative evidence 
upon which to decide the claim, notwithstanding any arguments 
to the contrary, and in consequence the Board finds that the 
most persuasive opinion evidence on the question of medical 
nexus weighs against the claim.

In addition to the medical evidence, the Board has considered 
assertions advanced by the appellant-that his current 
chronic low back disorder began during military service-and 
those advanced on his behalf, in adjudicating the claim on 
appeal.  The appellant is certainly competent to describe his 
own symptoms, including pain.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, as he is a layperson not shown to possess the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether there is a medical relationship between his 
current seizure disorder and his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Similarly, the Board acknowledges the lay 
statements attesting to the appellant having back pain after 
his return from military service; 
"a layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, as noted above, 
laypersons are not competent to render a probative opinion on 
a medical matter, such as in this case the diagnosis and 
etiology of the appellant's observed post-service back pain.

Under these circumstances, the Board finds that the claim for 
service connection for a low back disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


